                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

DANE J. CORPA,                                     )
                                                   )
           Plaintiff,                              )
                                                   )
  v.                                               ) CIVIL ACTION NO. 1:18-CV-987-WHA
                                                   )
LT. STEVE BAXLEY, et al.,                          )
                                                   )
           Defendants.                             )

                                              ORDER

         On April 12, 2019, the Magistrate Judge entered a Recommendation (Doc. #18) to

 which no objections have been filed. Upon an independent review of the file and upon

 consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED;

       2. The defendants’ motion to dismiss is GRANTED to the extent the defendants seek

dismissal of this case due to the plaintiff’s failure to properly exhaust an administrative remedy

available to him at the Dale County Jail prior to initiating this case.

       3. This case is dismissed without prejudice in accordance with the provisions of 42 U.S.C.

§ 1997e(a) for the plaintiff’s failure to properly exhaust an administrative remedy available to him

at the Dale County Jail.

       4. The parties shall bear their own costs.

       A separate Final Judgment will be entered.

       DONE this 3rd day of May, 2019.



                                    /s/ W. Harold Albritton
                                   SENIOR UNITED STATES DISTRICT JUDGE
